Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Application filed on 02/28/2019. Claims 1-20 are pending in the case. Claims 1, 15, and 16 are independent claims.

Drawings
The drawings are objected to because they contain color drawings in contradiction to the requirements of 37 CFR 1.121(a)(2). (See also MPEP 608.02(VII). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: full service natural language platform, connector module, and text extraction module, in claims 16 and 17.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaurpere et al. (U.S. Pat. App. Pub. No. 2013/0151238; hereinafter “Beaurpere”).

As to independent claim 15, Beaurpere discloses:
A method for generating a natural language platform system configured to generate a natural language model, the method comprising (paragraph 17, "[a] method and a system are described for generating and maturing a natural language processing model targeted at an intended information domain"): 
deriving from an analogous natural language platform system, parameters configured to optimize performance of said analogous system to generate an analogous natural language model configured to analyze similar but not identical documents as the natural language model (paragraph 26, "[a] skeleton of a natural language lexicon targeted at an information domain may be derived 101 from a source model 111.The source model 111 may be any form of ontology, such as an industry or domain model or other form of ontology in the specific information domain (for example, the ontology may be a database schema). By their nature these source models provide the necessary data to derive the skeletons of natural language lexicons targeted at their intended information domain (banking, insurance, medical, etc.). The method may use more than one source model including external and publicly available models and data e.g. Linked Open Data, WordNet etc.");
interpolating said parameters to be optimized for documents to be analyzed by the natural language model (paragraph 27, "the skeleton may be built from Linked Open Data (a project of W3C Sematic Web Education and Outreach) where the ontology classes in the source model may be matched against a class described in the Linked Open Data cloud"); and
implementing the interpolated parameters in the natural language platform system such that the interpolated parameters are configured to generate the natural language model (paragraph 30, "[o]nce such a skeleton is in place, it needs to be expanded or thickened 103 with synonym words, verbs and expressions via key word clustering and other standard techniques"; paragraph 31, "[t]he thickened skeleton forms 104 the basis of the NLP model").

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-7 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over D’Souza et al. (U.S. Pat. App. Pub. No. 2015/0356260; hereinafter “D’Souza”) in view of Balchandran et al. (U.S. Pat. App. Pub. No. 2007/0156392; hereinafter “Balchandran”).

As to independent claim 1, D’Souza teaches:
A system for generating a natural language model, the system comprising (paragraph 10, "[a] system, comprising a processor, and a memory coupled to the processor and storing computer-readable instructions which, when executed by the processor, cause performance of a method," and, "applying a natural language understanding engine to the free-form text," and, "providing training data to the natural language"): 
at least one memory and at least one processor communicatively coupled to the at least one memory (paragraph 10, "[a] system, comprising a processor, and a memory coupled to the processor and storing computer-readable instructions which, when executed by the processor, cause performance of a method"); and
a database module, an application program interface (API) module, a background processing module, and an applications module, each stored on the at least one memory and executable by the at least one processor (figure 10, corpus 1010, training data 1070, NLU engine 1020; paragraph 163 and 164);
the API module configured to ingest training data representative of documents to be analyzed by the natural language model and to store the training data in the database module (paragraph 145, "[t]raining data 1070 including the merged annotations and links 1060 and the corpus 1010 may be provided to the NLU engine 1020 for training of the NLU engine 1020. The training may advantageously occur in real time, but it may also occur at any other suitable time. In some embodiments, the NLU engine 1020 may use for training the corpus 1010 it received initially, and the corpus 1010 need not be provided to the NLU engine 1020 a second time in the form of the training data 1070. However, for purposes of illustrating that the corpus 1010 may be used for training, the corpus 1010 is illustrated in FIG. 10 as being provided to the NLU engine distinctly in the form of the training data 1070 and in fact in some embodiments the corpus 1010 may be provided to the NLU engine as part of the training data 1070");
the background processing module configured to: 
select among the training data a plurality of documents to be annotated (paragraph 142, "the NLU engine 1020 may optionally provide the engine annotations and links 1040 to the annotators 1030 (via a computer user interface similar to or the same as user interface 110 or any other suitable user interface) as illustrated by dashed arrow 1045, which the annotators 1030 may use in generating the user annotations and links 1050");
generate at least one annotation prompt for each document among the plurality of documents to be annotated, said annotation prompt configured to elicit an annotation about said document indicating which node among the at least two topical nodes of the hierarchal data structure said document is to be classified into (paragraph 36, "the NLU engine may provide the medical billing codes and links to one or more human annotators, who may be customer-side and may also receive the same free-form text. The annotators may provide confirmation of or corrections to the medical billing codes and links provided by the NLU engine. A finalized sequence of medical billing codes may result. The finalized sequence of medical billing codes may be used, for example, to determine the hierarchy of diagnoses and/or procedures described in the free-form text");
the application module configured to cause display of the at least one annotation prompt for each document among the plurality of documents to be annotated (paragraph 142, "the NLU engine 1020 may optionally provide the engine annotations and links 1040 to the annotators 1030 (via a computer user interface similar to or the same as user interface 110 or any other suitable user interface) as illustrated by dashed arrow 1045, which the annotators 1030 may use in generating the user annotations and links 1050");
the API module further configured to receive for each document among the plurality of documents to be annotated, the annotation in response to the displayed annotation prompt (figure 10; user annotation and links 1050); and
the background processing module further configured to generate the natural language model using an adaptive machine learning process configured to determine, among the received annotations, patterns for how the documents in the training data are to be subdivided according to the at least two topical nodes of the hierarchical data structure (paragraph 158, "increase in accuracy may occur in a learning component," and, "[t]he learning component may assist the NLU engine in generating the annotations and links via statistical modeling"; paragraph 146, "[t]he training data may be used to increase the accuracy of the NLU engine 1020 by providing the merged annotations and links 1060, which include both the engine annotations and links 1040 and the user annotations and links 1050 (i.e., annotations and links from two different sources), to the NLU engine").
D’Souza does not appear to expressly teach generate a hierarchical data structure, the hierarchical data structure comprising at least two topical nodes, wherein the at least two topical nodes represent partitions organized by two or more topical themes among the topical content of the training data within which the training data is to be subdivided into.
Balchandran teaches generate a hierarchical data structure, the hierarchical data structure comprising at least two topical nodes, wherein the at least two topical nodes represent partitions organized by two or more topical themes among the topical content of the training data within which the training data is to be subdivided into (paragraph 48, "the NLU application can be categorized according to the multiple feature hierarchical target categorization" see also D'Souza: paragraph 88, "a relation model may be trained statistically using methods similar to those described above for training the statistical entity detection model"; paragraph 36, "[t]he finalized sequence of medical billing codes may be used, for example, to determine the hierarchy of diagnoses and/or procedures described in the free-form text"; paragraph 63, "a knowledge representation model such as an ontology used by fact extraction component 104 may be constructed in any suitable way, as aspects of the invention are not limited in this respect").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the natural language understanding model generation training of D’Souza to include the natural language understanding model development techniques of Balchandran to "[maximize] a language interpretation performance and produces a configuration of the language models called the language model representation that is optimal for a classified corpus of the NLU application" (see Balchandran at paragraph 12).

As to dependent claim 2, Balchandran teaches wherein the background processing module is further configured to test performance of the natural language model using a subset of the documents among the training data that received annotations (paragraph 56, "[a]t step 704, the language model builder can determine if a performance accuracy of the monolithic model exceeds a threshold. For example, the developer can present a test suite of examples to the monolithic model to compute the base-line performance accuracy of the model on this test data. The test cases may have a number of sentences with specific targets already mapped out, and may have test sentences under a similar hierarchical structure as the application categorization 110 of FIG. 1").

As to dependent claim 3, Balchandran teaches wherein the background processing module is further configured to: 
compute a performance metric of the natural language model, based on results of the testing (paragraph 18, "computing the performance accuracy for the combination of models at each category level"); and
determine whether the natural language model satisfies at least one performance criterion based on the computed performance metric (paragraph 56, "[a]t step 704, the language model builder can determine if a performance accuracy of the monolithic model exceeds a threshold). 

As to dependent claim 4, Balchandran teaches wherein the background processing module is further configured to: 
performing one or more optimization techniques configured to improve performance of the natural language platform, in response to determining that the natural language platform fails to satisfy the at least one performance criterion based on the computed performance metric (paragraph 18, "the step of evaluating can be an iterative process that generates more models until the performance accuracy reaches a threshold. The threshold can be a performance criterion established during testing," such that the iterative process generation reads on one or more optimization techniques). 

As to dependent claim 5, D’Souza teaches wherein the one or more optimization techniques comprises at least one of: 
a feature selection process, a padding and rebalancing process of the natural language model, a pruning process of the natural language model, a feature discovery process, a smoothing process of the natural language model, or a model interpolation process (paragraph 71, "the statistical model learns the probabilities with which different features are associated with different outputs, based on how often training inputs with those features are associated with those outputs. When the same features are extracted from a new input (e.g., an input that has not been labeled with a known output by a human), the statistical model can then use the learned probabilities for the extracted features (as learned from the training data) to determine which output is most likely correct for the new input," such that the iterative process generation with learned feature probability reads on feature discovery). 

As to dependent claim 6, D’Souza teaches wherein the background processing module is further configured to: 
generate a second set of at least one annotation prompt for each document among the second plurality of documents to be annotated, said annotation prompt among the second set configured to elicit an annotation about said document to improve the natural language model in accurately categorizing documents into said topical node (paragraph 36, "the NLU engine may provide the medical billing codes and links to one or more human annotators, who may be customer-side and may also receive the same free-form text. The annotators may provide confirmation of or corrections to the medical billing codes and links provided by the NLU engine. A finalized sequence of medical billing codes may result. The finalized sequence of medical billing codes may be used, for example, to determine the hierarchy of diagnoses and/or procedures described in the free-form text");
wherein the applications module is further configured to cause display of the second set of the at least one annotation prompt for each document among the second plurality of documents to be annotated (paragraph 142, "the NLU engine 1020 may optionally provide the engine annotations and links 1040 to the annotators 1030 (via a computer user interface similar to or the same as user interface 110 or any other suitable user interface) as illustrated by dashed arrow 1045, which the annotators 1030 may use in generating the user annotations and links 1050"); and
wherein the API module is further configured to receive for each document among the second plurality of documents to be annotated, a second set of annotations in response to the second set of displayed annotation prompts (abstract, "[a] second annotation of the text and a link between the second annotation and a corresponding portion of the text may be received from a human user"; figure 10; user annotation and links 1050).
D’Souza does not appear to expressly teach the remaining limitations of claim 6. However, Balchandran teaches wherein the background processing module is further configured to: 
determine that the natural language platform fails to satisfy the at least one performance criterion based on the computed performance metric (figure 7, #716; paragraph 18, "the step of evaluating can be an iterative process that generates more models until the performance accuracy reaches a threshold");
in response to said determining: 
identify a topical node among the two or more topical nodes of the hierarchal data structure that the natural language model fails to accurately categorize documents into (paragraph 58, "[a]t step 717, the language model builder 130 determines if another partitioning of the data set is possible. For example, referring to FIG. 2 a partitioning is possible if language models can be built for categories or subcategories further down in the visual hierarchy"); and
select a second plurality of documents to be annotated, the second plurality comprising documents associated with said topical node that the natural language model failed to accurately categorize documents into (paragraph 61, "at step 708 the training data set can be partitioned into multiple datasets. Referring to FIG. 8, the original data 512 set can be partitioned during a second iteration into two data subsets 513 and 514"); and
wherein the background processing module is further configured to generate a refined natural language model using the adaptive machine learning process and based on the hierarchical data structure, the training data and the second set of annotations (paragraph 58, "the language model representation 150 that yielded the best performance accuracy on the test data is considered as the optimum model configuration to be used at runtime").

As to dependent claim 7, Balchandran teaches wherein generating the hierarchical data structure comprises: 
performing a topic modeling process configured to identify two or more topics among the content of the training data that is configured to define the two or more topical nodes of the hierarchical data structure (paragraph 14, "[t]he categorizing can further include identifying topics within the natural language understanding application, and presenting the topics with associated targets within the application categorization").

As to dependent claim 14, Balchandran teaches wherein the hierarchical data structure comprises at least a third topical node and a fourth topical node, wherein the third and fourth topical nodes both represent sub-partitions within the topical theme of the first node and organized by a third and fourth topical theme, respectively, among the topical content of the training data within which the training data is to be subdivided into (paragraph 14, "[t]opics can be partitioned into broad categories, and then partitioned into categories and sub-categories"; paragraph 41).

Claims 8, 9, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over D’Souza in view of Balchandran in view of Beaurpere et al. (U.S. Pat. App. Pub. No. 2013/0151238; hereinafter “Beaurpere”).

As to dependent claim 8, D’Souza as modified by Balchandran does not appear to expressly teach wherein the background processing module is further configured to access one or more rules configured to instruct the natural language model how to categorize one or more documents into the two or more nodes of the hierarchical data structure.
Beaurpere teaches wherein the background processing module is further configured to access one or more rules configured to instruct the natural language model how to categorize one or more documents into the two or more nodes of the hierarchical data structure (paragraph 42, "[t]he application of dedicated NLP models which would identify patterns which are likely to indicate definition. An example rule may be: “IBM are an important customer” would give cause to include the general pattern of an unknown (meaning out of normal language vocabulary) or all UPPERCASE (“IBM”) or Titlecase or CaMeLCase token followed by any inflection of the verb “to be” (“are”) followed by optional determiner (“an”) and adjective (“important”) before the reference to the preferred term for the concept (“customer”)").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the natural language understanding model generation training of D’Souza as modified by Balchandran to include the natural language processing model generation techniques of Beaurpere to enable "[a] cost effective solution" by "generat[ing] and matur[ing] domain specific natural language processing models from domain or industry models" (see paragraph 22 of Beaurpere).

As to dependent claim 9, Beaurpere teaches wherein generating the hierarchical data structure comprises: 
conducting a rules generation process configured to evaluate logical consistency among the one or more rules (paragraph 66, "[i]ntersection is happening throughout the process, i.e. in the scoring of the terms in the initial runs and subsequently with the learning and validating of the derived rules in the next step").

As to dependent claim 13, Beaurpere teaches wherein the API module is further configured to receive a training guideline based on the annotations to the nodes, the training guideline configured to provide instructions to an annotator for answering one or more annotation prompts for each document among the plurality of documents to be annotated (paragraph 161, "these annotations and links from the NLU engine may provide the annotators guidance in generating their own annotations. The annotators may also view the text in order to see the bases for the annotations and links generated by the NLU engine," such that the links provided guidance reads on training guidelines).

Claims 10-12 are rejected under 35 U.S.C. § 103 as being unpatentable over D’Souza in view of Balchandran in view of Estes et al. (U.S. Pat. No. 9,697,192; hereinafter “Estes”).

As to dependent claim 10, D’Souza teaches:
causing display of the at least one annotation prompt for each topical node (paragraph 142, "the NLU engine 1020 may optionally provide the engine annotations and links 1040 to the annotators 1030 (via a computer user interface similar to or the same as user interface 110 or any other suitable user interface) as illustrated by dashed arrow 1045, which the annotators 1030 may use in generating the user annotations and links 1050"); and
receiving for each topical node, the annotation in response to the displayed annotation prompt (figure 10; user annotation and links 1050).
D’Souza as modified by Balchandran does not appear to expressly teach the remaining limitations of claim 10.
Estes teaches wherein generating the hierarchical data structure comprises: 
generating at least one annotation prompt for each topical node among the two or more topical nodes in the hierarchical data structure, said annotation prompt configured to elicit an annotation about said topical node indicating a level of accuracy of placement of the node within the hierarchical data structure (column 20, lines 38-48, "[i]dentifying the annotation errors (operation 710) can include identifying a categorization error from a named entity recognition (NER) model. Updating the respective annotations (operation 710) can include overriding values derived from the knowledge graph representation based at least in part on values from predetermined information in structured reference data. At operation 714, the update to the annotations is recorded in a change log, and operation 716, corrected data corresponding to the corrected annotations is back-propagated into training data for further training of the statistical language model").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the natural language understanding model generation training of D’Souza as modified by Balchandran to include the natural language analytics of Estes to support "powerful search and rapid retrieval capabilities, in addition to advanced analytical functions" (see Estes at column 7, lines 32-33).

As to dependent claim 11, Estes teaches wherein the background processing module is further configured to evaluate performance of the hierarchical data structure based on the annotations (column 20, lines 38-48, "corrected data corresponding to the corrected annotations is back-propagated into training data for further training of the statistical language model").

As to dependent claim 12, Estes teaches:
wherein the background processing module is further configured to determine that the hierarchical data structure fails to satisfy at least one performance criterion in response to the evaluating (column 20, lines 29-32 "[i]dentifying the errors and updating the respective annotations (operations 710 and 712) can include identifying the annotation errors from the knowledge graph representation"); and
modify a logical relationship among the two or more topical nodes based on the annotations and in response to determining that the data structure fails to satisfy the at least one performance criterion (column 20, lines 29-37 "[i]dentifying the errors and updating the respective annotations (operations 710 and 712) can include... updating the respective annotations in the knowledge graph representation. Identifying the annotation errors from the knowledge graph representation and updating the respective annotations can additionally or alternatively include receiving an annotation correction from one or more users via a user interface").

Claims 16 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over D’Souza in view of Estes.

As to independent claim 16, D’Souza teaches: 
A system for generating natural language models, the system comprising (paragraph 10, "[a] system, comprising a processor, and a memory coupled to the processor and storing computer-readable instructions which, when executed by the processor, cause performance of a method," and, "applying a natural language understanding engine to the free-form text," and, "providing training data to the natural language"): 
a full service natural language platform geographically located at a remote host location and configured to (this element is interpreted under 112(f) as memory storing instructions to execute the algorithm described in the specification (receive, train, and generate predictions; see also paragraphs 41 and 172) to cause a processor to perform the claimed function; paragraph 97, "aspects of the invention are not limited to any particular distribution of local and/or remote processing capabilities"): and
receive training data through a network connection (paragraph 145, "[t]raining data 1070 including the merged annotations and links 1060 and the corpus 1010 may be provided to the NLU engine 1020 for training of the NLU engine 1020");
train a natural language model based on the received training data (paragraph 30, "training data may, in some embodiments, be used to train a particular instance of a NLU engine");and
generate predictions about untested data using the natural language model (paragraph 139, "NLU engine 1020 may analyze the corpus 1010 and generate annotations," such that the engine generated annotations read on prediction);
a connector module geographically located at a local client host location and communicatively coupled to the full service natural language platform through the network connection and configured to(this element is interpreted under 112(f) as memory storing instructions to execute the algorithm described in the specification (access, format, transmit, receive, and store the predictions; see also paragraph 172) to cause a processor to perform the claimed function; paragraph 97, "aspects of the invention are not limited to any particular distribution of local and/or remote processing capabilities"):
access the training data stored in a client data store at the local client host location (figure 10, arrow from training data 1070 to NLU Engine 1020);
format the training data in a uniform manner (paragraph 57, "a text narrative, whether produced by ASR engine 102 (and optionally verified or not by a human), produced by medical transcriptionist 130, directly entered in textual form through user interface 110, or produced in any other way, may be re-formatted in one or more ways before being received by fact extraction component 104");
transmit the training data to the full service natural language platform through the network connection (figure 10, arrow from training data 1070 to NLU Engine 1020; paragraph 97, "aspects of the invention are not limited to any particular distribution of local and/or remote processing capabilities"); and
receive the predictions about the untested data (figure 10, arrow between NLU Engine 1020 and engine annotations and links 1040; paragraph 97, "aspects of the invention are not limited to any particular distribution of local and/or remote processing capabilities").
D’Souza does not appear to expressly teach store the predictions about the untested data in a memory at the local client host location.
Estes teaches store the predictions about the untested data in a memory at the local client host location (column 7, lines 37-38, "[a]n annotated message store can run locally (e.g., in storage 128) or can be distributed over many systems").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the natural language understanding model generation training of D’Souza to include the natural language analytics of Estes to support "powerful search and rapid retrieval capabilities, in addition to advanced analytical functions" (see Estes at column 7, lines 32-33).

As to dependent claim 17, D’Souza teaches further comprising a text extraction module communicatively coupled to the connector module and configured to attach to the client data store and extract textual data for use as the training data(this element is interpreted under 112(f) as memory storing instructions to execute the algorithm described in the specification to cause a processor to perform the claimed function see also paragraph 172; paragraph 46, "fact extraction may be performed on the textual representation"; paragraph 49, "a CLU system may include functionality of fact extraction component 104, which may be implemented using a natural language understanding (NLU) engine, without including ASR engine 102 and/or fact review component 106"). 

Claims 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over D’Souza in view of Estes in view of Balchandran.

As to dependent claim 18, D’Souza teaches wherein the full service natural language platform is further configured to: 
select among the training data a plurality of documents to be annotated (paragraph 142, "the NLU engine 1020 may optionally provide the engine annotations and links 1040 to the annotators 1030 (via a computer user interface similar to or the same as user interface 110 or any other suitable user interface) as illustrated by dashed arrow 1045, which the annotators 1030 may use in generating the user annotations and links 1050"); and
generate at least one annotation prompt for each document among the plurality of documents to be annotated, said annotation prompt configured to elicit an annotation about said document indicating which node among the at least two topical nodes of the hierarchal data structure said document is to be classified into (paragraph 36, "the NLU engine may provide the medical billing codes and links to one or more human annotators, who may be customer-side and may also receive the same free-form text. The annotators may provide confirmation of or corrections to the medical billing codes and links provided by the NLU engine. A finalized sequence of medical billing codes may result. The finalized sequence of medical billing codes may be used, for example, to determine the hierarchy of diagnoses and/or procedures described in the free-form text"). 
D’Souza as modified by Estes does not appear to expressly teach generate a hierarchical data structure, the hierarchical data structure comprising at least two topical nodes, wherein the at least two topical nodes represent partitions organized by two or more topical themes among the topical content of the training data within which the training data is to be subdivided into.
Balchandran teaches generate a hierarchical data structure, the hierarchical data structure comprising at least two topical nodes, wherein the at least two topical nodes represent partitions organized by two or more topical themes among the topical content of the training data within which the training data is to be subdivided into (paragraph 48, "the NLU application can be categorized according to the multiple feature hierarchical target categorization" see also D'Souza: paragraph 88, "a relation model may be trained statistically using methods similar to those described above for training the statistical entity detection model"; paragraph 36, "[t]he finalized sequence of medical billing codes may be used, for example, to determine the hierarchy of diagnoses and/or procedures described in the free-form text"; paragraph 63, "a knowledge representation model such as an ontology used by fact extraction component 104 may be constructed in any suitable way, as aspects of the invention are not limited in this respect").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the natural language understanding model generation training of D’Souza as modified by Estes to include the natural language understanding model development techniques of Balchandran to "[maximize] a language interpretation performance and produces a configuration of the language models called the language model representation that is optimal for a classified corpus of the NLU application" (see Balchandran at paragraph 12).

As to dependent claim 19, D’Souza teaches wherein the full service natural language platform is further configured to: 
cause display of the at least one annotation prompt for each document among the plurality of documents to be annotated (paragraph 142, "the NLU engine 1020 may optionally provide the engine annotations and links 1040 to the annotators 1030 (via a computer user interface similar to or the same as user interface 110 or any other suitable user interface) as illustrated by dashed arrow 1045, which the annotators 1030 may use in generating the user annotations and links 1050");
receive for each document among the plurality of documents to be annotated, the annotation in response to the displayed annotation prompt (figure 10; user annotation and links 1050); and
generate the natural language model using an adaptive machine learning process configured to determine, among the received annotations, patterns for how the documents in the training data are to be subdivided according to the at least two topical nodes of the hierarchical data structure (paragraph 158, "increase in accuracy may occur in a learning component," and, "[t]he learning component may assist the NLU engine in generating the annotations and links via statistical modeling"; paragraph 146, "[t]he training data may be used to increase the accuracy of the NLU engine 1020 by providing the merged annotations and links 1060, which include both the engine annotations and links 1040 and the user annotations and links 1050 (i.e., annotations and links from two different sources), to the NLU engine"). 

As to dependent claim 20, D’Souza teaches wherein the full service natural language platform is further configured to: 
generate a second set of at least one annotation prompt for each document among the second plurality of documents to be annotated, said annotation prompt among the second set configured to elicit an annotation about said document to improve the natural language model in accurately categorizing documents into said topical node (paragraph 36, "the NLU engine may provide the medical billing codes and links to one or more human annotators, who may be customer-side and may also receive the same free-form text. The annotators may provide confirmation of or corrections to the medical billing codes and links provided by the NLU engine. A finalized sequence of medical billing codes may result. The finalized sequence of medical billing codes may be used, for example, to determine the hierarchy of diagnoses and/or procedures described in the free-form text");
cause display of the second set of the at least one annotation prompt for each document among the second plurality of documents to be annotated (paragraph 142, "the NLU engine 1020 may optionally provide the engine annotations and links 1040 to the annotators 1030 (via a computer user interface similar to or the same as user interface 110 or any other suitable user interface) as illustrated by dashed arrow 1045, which the annotators 1030 may use in generating the user annotations and links 1050"); and
receive for each document among the second plurality of documents to be annotated, a second set of annotations in response to the second set of displayed annotation prompts (abstract, "[a] second annotation of the text and a link between the second annotation and a corresponding portion of the text may be received from a human user"; figure 10; user annotation and links 1050).
D’Souza as modified by Estes does not appear to expressly teach the remaining limitations of claim 20. However, Balchandran teaches:
test performance of the natural language model using a subset of the documents among the training data that received annotations (paragraph 56, "[a]t step 704, the language model builder can determine if a performance accuracy of the monolithic model exceeds a threshold. For example, the developer can present a test suite of examples to the monolithic model to compute the base-line performance accuracy of the model on this test data. The test cases may have a number of sentences with specific targets already mapped out, and may have test sentences under a similar hierarchical structure as the application categorization 110 of FIG. 1"
compute a performance metric of the natural language model, based on results of the testing (paragraph 18, "computing the performance accuracy for the combination of models at each category level");
determine that the natural language platform fails to satisfy the at least one performance criterion based on the computed performance metric (figure 7, #716; paragraph 18, "the step of evaluating can be an iterative process that generates more models until the performance accuracy reaches a threshold");
in response to said determining: 
identify a topical node among the two or more topical nodes of the hierarchal data structure that the natural language model fails to accurately categorize documents into (paragraph 58, "[a]t step 717, the language model builder 130 determines if another partitioning of the data set is possible. For example, referring to FIG. 2 a partitioning is possible if language models can be built for categories or subcategories further down in the visual hierarchy");
select a second plurality of documents to be annotated, the second plurality comprising documents associated with said topical node that the natural language model failed to accurately categorize documents into (paragraph 61, "at step 708 the training data set can be partitioned into multiple datasets. Referring to FIG. 8, the original data 512 set can be partitioned during a second iteration into two data subsets 513 and 514"); and
generate a refined natural language model using the adaptive machine learning process and based on the hierarchical data structure, the training data and the second set of annotations (paragraph 58, "the language model representation 150 that yielded the best performance accuracy on the test data is considered as the optimum model configuration to be used at runtime"). 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Carus (U.S. Pat. App. Pub. No. 2010/0293451) which discusses developing natural language processing software; Iverson (U.S. Pat. App. Pub. No. 2013/0179151) which discusses constructing a language model; Berajawala et al. (U.S. Pat. App. Pub. No. 2016/0147399) which discusses natural language model annotation; and Acero et al. (U.S. Pat. App. Pub. No. 2003/0212544) which discusses an annotation feedback in developing a natural language model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Casey R. Garner/Primary Examiner, Art Unit 2123